Judgment unanimously reversed, without costs, and petition dismissed. Memorandum: Respondent appeals from a judgment of Special Term in this CPLR article 78 proceeding which annulled its contract to purchase tableware for the coming year from Plastics Manufacturing Co., Inc., the second low bidder, and ordered it to award the contract to petitioner, the low bidder. The record includes several letters between the parties, investigative reports and laboratory test results of the competing products. These documents establish that petitioners’ tableware had been previously supplied to the State under the existing contract and that petitioners’ performance had been the subject of numerous complaints from several different State institutions using the products. Petitioners admitted that many of the complaints were justified and they made extensive efforts not entirely successful, to correct them. The State delayed in awarding the contract to try and resolve this problem and its decision to deny the contract to petitioners was not arbitrary but a reasonable one made upon sufficient evidence after a full and detailed investigation of the products. That being so, Special Term improperly substituted its judgment of the relative merits of the products by vacating the contract and ordering respondent to award it to petitioners (see State Finance Law, § 174; Matter of Futía Co. v Office of Gen. Servs. of State of N. Y., 39 AD2d 136; Matter of Kayñeld Constr. Corp. v Morris, 15 AD2d 373, 378-379). (Appeal from judgment of Erie Supreme Court—art 78.) Present— Marsh, P. J., Moule, Simons, Schnepp and Witmer, JJ.